RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0839-MR

SETH PAYNE                                                           APPELLANT


               APPEAL FROM GRAYSON CIRCUIT COURT
v.           HONORABLE KENNETH HAROLD GOFF, II, JUDGE
                       ACTION NO. 16-CI-00265


DANNY JO SWIFT                                                         APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, TAYLOR, AND L. THOMPSON, JUDGES.

TAYLOR, JUDGE: Seth Payne brings this appeal from a June 18, 2020, Order

Granting Partial Summary Judgment, entered by the Grayson Circuit Court, which

denied in part Payne’s motion for summary judgment and assertion of qualified

official immunity as to all claims asserted by Smith. For the reasons stated, we

reverse and remand.
                                 BACKGROUND

             The underlying facts of this case have been succinctly set forth by the

circuit court, as follows:

                    On September 4, 2015, the Grayson County
             Sheriff’s Office and the Greater Hardin County Narcotics
             Task Force detained Danny Swift (hereinafter “Swift”)
             during a drug raid of Swift’s residence. Law
             enforcement found drugs on Swift’s person and
             numerous weapons in his residence. While law
             enforcement was executing a search warrant, Swift was
             escorted to the back porch of the house and handcuffed
             behind his back. The handcuffs were later moved to the
             front of his body because Swift complained about the
             pain he was experiencing in his wrists.

                    Swift claimed he needed to relieve himself. It is
             unclear whether he received permission to do so.
             According to Swift, he walked 100-200 yards away from
             the porch. Instead of returning to the back porch, Swift
             instead sat down in a hole and allegedly fell asleep.
             Once the officers realized Swift was missing, they
             attempted to relocate him. Approximately an hour and a
             half passed until Trooper Payne (hereinafter “Payne”)
             showed up with his canine, Fero.

                    Deputy Beasley (hereinafter “Beasley”)
             accompanied Payne during the search for Swift. Beasley
             claimed that after searching the property with flashlights
             and yelling for Swift with no response, Payne and Fero
             were called to the scene. Both Beasley and Payne stated
             in their affidavits that several canine warnings were
             given with no response. Beasley stated that numerous
             weapons had been recovered from the main building of
             the property and that the buildings located on the rear of
             the property had not been searched, which made the
             officers fear for the safety and well-being of themselves
             and others since Swift may have had access to a weapon

                                         -2-
            and have been armed. Swift argued that if they had
            called his name, he would have woken up. Instead, he
            claimed that they never called his name and instead
            released Fero with no warning.

                   Fero located and apprehended Swift. There is a
            dispute between the parties as to whether this was just a
            “bite” or a “bite and hold.” The bite resulted in injuries
            including lacerations to the bone in Swift’s cheek,
            infraorbital space, and nose, as well as a fractured nose,
            and damage to his right eye and sinuses. Swift’s injuries
            required plastic surgery.

June 18, 2020, Order at 1-2.

            On September 6, 2016, Swift filed a complaint in the Grayson Circuit

Court against, inter alios, Payne. Therein, Swift claimed that Payne’s use of the

police canine, Fero, constituted unreasonable force under the Fourth Amendment

to the United States Constitution and sought damages under 42 United States Code

(U.S.C.) § 1983. Swift also asserted the following claims under Kentucky law –

negligence per se, gross negligence per se, negligence, and gross negligence. Swift

sought both compensatory and punitive damages.

            Payne filed an answer and asserted the defense of qualified official

immunity. Payne then filed a motion for summary judgment. In the motion for

summary judgment, Payne argued that his use of Fero did not constitute excessive

force under the Fourth Amendment and that he was neither negligent nor grossly

negligent in his use of Fero. In any event, Payne maintained that he was entitled to

the defense of official immunity.

                                        -3-
             In response to the motion for summary judgment, Swift argued that

Payne’s use of Fero amounted to excessive force pursuant to the Fourth

Amendment. Swift maintained that he was sleeping and was not actively resisting

when Fero bit and held him. Swift also claimed that Payne’s use of Fero violated

Kentucky State Police Use of Force Policy. Thus, Swift argued that summary

judgment was improper, and Payne was not entitled to qualified official immunity.

             By order entered June 18, 2020, the circuit court rendered a partial

summary judgment. The court determined that material issues of fact precluded

summary judgment upon qualified official immunity as to Smith’s claim under 42

U.S.C. § 1983. The court also concluded that material issues of fact precluded

summary judgment upon qualified official immunity as to Swift’s claims of

negligence and gross negligence. However, the circuit court did grant summary

judgment in favor of Payne upon the claims of negligence per se and gross

negligence per se. This appeal follows.

                            STANDARD OF REVIEW

             To begin, summary judgment is proper where there exists no material

issue of fact and movant is entitled to judgment as a matter of law. Steelvest, Inc.

v. Scansteel Service Center, Inc., 807 S.W.2d 476 (Ky. 1991); Kentucky Rules of

Civil Procedure (CR) 56.03. All facts and inferences therefrom are to be viewed in

a light most favorable to the nonmoving party. Id. Effectively, our review of a


                                          -4-
summary judgment is de novo. Peterson v. Foley, 559 S.W.3d 346, 348 (Ky.

2018).

            However, as a general rule, our appellate jurisdiction is restricted to

final judgments. CR 54.01. And, “an appeal from the denial of a motion for

summary judgment would not be permitted because it is regarded as interlocutory.”

Steffan v. Smyzer by and through Rankins, 540 S.W.3d 387, 390-91 (Ky. App.

2018). However, in Breathitt County Board of Education v. Prater, 292 S.W.3d

883 (Ky. 2009), the Kentucky Supreme Court carved out an exception to this

general rule. Therein, the Court held “an order denying a substantial claim of

absolute immunity is immediately appealable even in the absence of a final

judgment.” Id. at 887. Our review proceeds accordingly.

                                   ANALYSIS

            Payne’s initial argument on appeal is that the circuit court erred by

failing to render summary judgment dismissing Swift’s claim under 42 U.S.C. §

1983 upon qualified immunity grounds. Payne points out that Swift alleged that

the use of Fero constituted excessive force violative of the Fourth Amendment of

the United States Constitution. Payne recounts that Swift fled into a wooded area

at night, and at the time, it was unknown if Swift was armed, as numerous weapons

were seized at the residence. Additionally, Payne stresses that Fero was on a lead

tracking Swift and that he gave multiple verbal canine warnings prior to locating


                                        -5-
Swift. Payne states that when Fero seized Swift by biting him, Payne saw Swift

hiding in a hole and thereupon removed Fero. Payne maintains that his use of Fero

was objectively reasonable under these circumstances and did not amount to

excessive force. Consequently, Payne claims that he is entitled to qualified

immunity and that Smith’s 42 U.S.C. § 1983 claim should be dismissed.

              To be entitled to qualified immunity as to a 42 U.S.C. § 1983 claim, a

court must consider “(1) whether an ‘official’s conduct . . . violate[d] a

constitutional right,’ and, if so, (2) whether ‘that right was . . . clearly established at

the time of the conduct.’” LaPlante v. City of Battle Creek, Michigan, 30 F.4th

572, 578-79 (6th Cir. 2022) (quoting Latits v. Phillips, 878 F.3d 541, 544 (6th Cir.

2017)). An officer’s use of excessive force to effectuate an arrest of seizure is

unreasonable and violates the Fourth Amendment of the United States

Constitution. Graham v. Connor, 490 U.S. 386, 394-97 (1989). To determine if

an officer’s use of force was reasonable, we look to three factors:

              (1) the severity of the crime at issue; (2) whether the
              suspect posed an immediate threat to the safety of the
              police officers or others; and [(3)] whether the suspect
              actively resisted arrest or attempted to evade arrest by
              flight.

LaPlante, 30 F.4th at 579 (citation omitted). And, the court must consider the

reasonableness of the use of force from the officer’s perspective at the scene and

must recognize that an officer is “often forced to make split-second judgments – in


                                           -6-
circumstances that are tense, uncertain, and rapidly evolving[.]” Graham, 490 U.S.

at 397. In our analysis, we shall view the facts and inferences therefrom in a light

most favorable to Swift. See Steelvest, 807 S.W.2d 476.

             The first factor is severity of the crime. It is undisputed that Payne

was informed that a methamphetamine lab and several firearms were found at

Swift’s house. Additionally, Payne was informed that Swift had been handcuffed

in the front, had fled the scene on foot at night, and had been missing for about an

hour and a half. Payne also knew that Swift would be charged with several

felonies and could have possibly obtained a weapon from outbuildings on the

property. Based upon these undisputed facts, we believe this factor weighs in

favor of Payne.

             The second factor is the potential threat that Swift posed to Payne and

to the public. Again, it is uncontroverted that Payne was handcuffed in the front

and thus could have possibly obtained a weapon from outbuildings on his property.

There were several weapons seized from within his home, and Swift fled into the

woods at night. So, Swift secluded himself in a wooded area at night; a position

that provided Swift with the opportunity to easily ambush Payne. Based upon

these undisputed facts, we think a reasonable police officer under these

circumstances would believe that Swift posed a threat to the officers’ safety.




                                         -7-
             The third factor is whether the suspect was actively resisting arrest or

attempting to evade arrest by fleeing. Here, the facts are clear that Swift fled into a

wooded area at night and hid in a hole. The police, including Payne, could not

locate him until Fero seized Swift by biting and holding him. At this time, Payne

entered and withdrew Fero. Swift testified that he fell asleep in the hole and did

not hear the officers searching for him; however, Swift admitted that he was

attempting to escape. Based upon these undisputed facts, it is clear that Swift’s

intent was to flee and escape arrest.

             Considering the totality of circumstances in the light most favorable to

Swift, we conclude that Payne’s use of Fero did not constitute excessive force

under the Fourth Amendment and that Payne was entitled to qualified official

immunity. For this reason, the circuit court erred by failing to grant summary

judgment dismissing Swift’s claim under 42 U.S.C. § 1983.

             Payne also asserts that the circuit court erred by denying his motion

for summary judgment to dismiss Swift’s negligence and gross-negligence claims

upon the basis of qualified official immunity. Payne argues that his use of Fero

constituted a discretionary act that was performed in good faith. Thus, Payne

believes he is entitled to qualified official immunity.

             Qualified official immunity is applicable to a discretionary act

negligently performed by a public official when done so in good faith and within


                                          -8-
the scope of the official’s authority. Yanero v. Davis, 65 S.W.3d 510 (Ky. 2001).

Thus, the public official must be performing a discretionary act as opposed to a

ministerial act. Id. at 521. A public official has no qualified immunity in relation

to the performances of a ministerial act. A ministerial act is generally “one that

requires only obedience to the orders of others, or when the officer’s duty is

absolute, certain, and imperative, involving merely execution of a specific act

arising from fixed and designated facts.” Id. at 522. Conversely, a discretionary

act is one “involving the exercise of discretion and judgment, or personal

deliberation, decision, and judgment[.]” Id. at 522.

             In Kentucky, the good faith requirement of qualified official immunity

has two components – objective and subjective. Yanero, 65 S.W.3d 510. The

Kentucky Supreme Court has defined the two components:

             Thus, bad faith [or the lack of good faith] ‘can be
             predicated on a violation of a constitutional, statutory, or
             other clearly established right which a person in the
             public employee’s position presumptively would have
             known was afforded a person in the plaintiff’s position,
             i.e., objective unreasonableness.’ Acting in the face of
             such knowledge makes the action objectively
             unreasonable. Or, bad faith can be predicated on whether
             the public employee ‘willfully or maliciously intended to
             harm the plaintiff or acted with a corrupt motive,’ which
             requires a subjective analysis.

Bryant v. Pulaski Cnty. Det. Ctr., 330 S.W.3d 461, 466 (Ky. 2011) (citations

omitted). A lack of good faith may be demonstrated in one of two ways: (1) the


                                         -9-
public official violated a clearly established constitutional, statutory, or other right

of plaintiff, or (2) the public official acted willfully, maliciously, or with a corrupt

motive to cause harm to plaintiff. Yanero, 65 S.W.3d at 523; Rowan Cnty. v.

Sloas, 201 S.W.3d 469, 475 (Ky. 2006). If the public officer demonstrates prima

facie that her act was discretionary and performed within the scope of her duty, the

burden then shifts to plaintiff to demonstrate the discretionary act was not

performed in good faith. Sloas, 201 S.W.3d 469.

             Relevant herein is the Kentucky State Police Canine Section Standard

Operating Procedures CN-07, which provides, in part:

             A. Canine teams shall provide assistance to all Kentucky
                State Police personnel for criminal investigations
                when tracking suspects is required. Canine teams
                shall also provide assistance to Kentucky State Police
                personnel in criminal investigations when locating
                narcotics is required.

                  ....

             G. Tracks for missing persons should be done on lead,
                and the handler shall use the utmost care to insure the
                safety of persons being tracked and officers assisting
                in area.

Citing to the above, Swift believes that Subsection G imposes a ministerial duty

upon Payne “to use the utmost care to insure the safety of persons being tracked.”

Swift’s Brief at 14. While we agree that Subsection G states that an officer shall




                                          -10-
use the utmost care to ensure the safety of others, we disagree that Subsection G

creates a ministerial duty; rather, we think it is a fundamentally discretionary act.

              The actual task of handling a canine tracking an individual involves a

multitude of decisions, some of which must be made by the handler on a moment’s

notice in uncertain circumstances. These type of decisions are inherently

discretionary in nature, as opposed to well-defined rules or duties. Therefore, we

conclude that Payne’s use of Fero to apprehend Swift was discretionary.

              As to good faith, we do not believe that Swift has set forth facts or

evidence illustrating that Payne violated Swift’s rights or acted with malicious

intent to cause injury or a deprivation of rights. See Haugh v. City of Louisville,

242 S.W.3d 683, 686-87 (Ky. App. 2007).1 Therefore, we hold that Payne is

entitled to qualified official immunity against the claims of negligence and gross

negligence.

              In sum, we are of the opinion that the circuit court erroneously denied

summary judgment in favor of Payne, as he sufficiently established he was entitled

to qualified official immunity for all claims asserted by Swift. Accordingly, we

reverse the circuit court’s June 18, 2020, Order as concerns qualified official




1
  Danny Jo Swift also cites to Kentucky Revised Statutes (KRS) 503.090 and argues that Seth
Payne may have “deliberately ignored this statute.” Swift’s Brief at 15. However, Swift fails to
cite to specific facts that could give rise to a violation of KRS 503.090.

                                              -11-
immunity and remand for the circuit court to dismiss Swift’s claims for negligence,

for gross negligence, and claims asserted under 42 U.S.C. § 1983.

            For the foregoing reasons, the order of the Grayson Circuit Court is

reversed and remanded for proceedings consistent with this Opinion.

            ALL CONCUR.

BRIEFS FOR APPELLANT:                    BRIEF AND ORAL ARGUMENT
                                         FOR APPELLEE:
Stacey A. Blankenship
Kristen N. Worak                         Timothy L. Stevenson
Paducah, Kentucky                        Bowling Green, Kentucky

ORAL ARUGMENT FOR
APPELLANT:

Stacey A. Blankenship
Paducah, Kentucky




                                       -12-